ORDER
The Disciplinary Review Board having reported to the Court, recommending that FRANK J. GRIFFIN of EGG HARBOR CITY, who was admitted to the bar of this State in 1982, be suspended from the practice of law for one year for entering into a business transaction with a client who was unable to manage her affairs properly without full disclosure of the consequences of the transaction and without adequately informing the client that she should seek the independent advice of counsel, all in violation of DR 5-104(A), and further, that by taking advantage of his client, respondent’s actions were improper and adversely reflected on his fitness to practice law, in violation of DR 1—102(A)(6);
And the Court having reviewed the record and having read the briefs and heard the argument of counsel;
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted, and FRANK J. GRIFFIN is hereby suspended from the practice of law for a period of one year and until the further order of the Court, effective October 15, 1990; and it is further
ORDERED that FRANK J. GRIFFIN be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that FRANK J. GRIFFIN comply with Administrative Guideline Number 23 of the Office of Attorney Ethics dealing with suspended attorneys; and it is further
*246ORDERED that FRANK J. GRIFFIN reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of the matter.